DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and species election in the reply filed on 06/10/2022 is acknowledged. 
Examiner asked for a restriction between Group I (claims 7-31), Group II (claims 32-37), and Group III (claims 38-40). Examiner also asked for a species of compound with the formula of R1-L1-L2 -L3-E. 
Applicants provided a compliant election of Group 1. Applicants also provided a species election of a 
    PNG
    media_image1.png
    348
    1105
    media_image1.png
    Greyscale
. 
A search for Applicants’ elected compound (shown above) did not retrieved applicable prior art. See “SEARCH 6” in enclosed search notes. Therefore, the entire scope of claim 7 was searched. No anticipatory or obvious prior art was found. See “SEARCH 7-11” in enclosed search notes.
Claims 7-31 have been examined. 
Claims 32-37 and 38-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions of Group II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022. 
Applicants are invited to cancel Group II’s claims (claims 32-37) because Groups I and II are structurally distinct from each other, and thus Groups I and II will never be rejoined. See the previous Office Action (page 3 paragraph 6). Additionally, Applicants are invited to cancel Group III’s claims (claims 38-40) because Groups I and III are structurally distinct, and thus Groups I and III will never be rejoined. See the previous Office Action (page 3 paragraph 7). Applicants are invited to cancel nonelected Groups II and III in order to expediate allowance. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/212,737
This Office Action is responsive to the amended claims of 06/10/2022. 
Previously presented claims 7-31, and amended claims 33, 35, and 36 have been examined on the merits. 
Priority
This application is a continuation of 16/720,526, filed on 12/19/2019, which is a continuation of 16/013,271 (abandoned), filed on 06/20/2018, which is a continuation of 14/934,184, filed on 11/06/2015, which is a continuation of 14/391,369 (abandoned), filed on 10/08/2014, which is a national stage entry of PCT/US2013/036031, filed on 04/10/2013, which claims priority to US provisional 61/794,956, filed on 03/15/2013, US provisional 61/728,145, filed 11/19/2012, and US provisional 61/622,507, filed 04/10/2012. 
The claims find support from US provisional 61/622,507. Therefore, the effective filing date is 04/10/2012. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 and 03/29/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 23-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 10 are unclear, which renders claim 10 indefinite, since the limitation “substituted phenyl ring” is unclear if said phenyl ring is (1) a substituted phenyl of R1 in claim 7 (see top of page 2), (2) a substituted phenyl of R3 (referred to as substituted aryl on page 2 of the claims. Since aryl and phenyl substituents describe the same moiety, the examiner, as well as any skilled artisan, understands a substituted aryl to be another option for a halogen substituent as required of claim 10), or (3) a substituted phenyl of R2c (referred to as substituted aryl on the middle of page 3. Similar as above, any skilled artisan would understand this substituted aryl to be an option for a halogen substituent). 
Claim 11 is also unclear, and thus indefinite, for the reasons stated above wherein claim 11’s substituent is a hydroxyl group instead of a halogen. 
Claims 11-13, 23-27, and 30, which refer back to claim 10, are similarly rejected as indefinite since these claims do not remedy the rationale underpinning the rejection of claim 10. 
If applicants mean to refer to (1) a substituted phenyl of R1 in claim 7, Applicants should amend the claims 10 and 11 so that they read “wherein the substituted phenyl ring --of R1--” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-31 are rejected on the ground of obvious-type nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 11008334 B2 in view of U.S. Patent No. 20080261821. 
The reference 1, 6, and 7 claims of U.S. Patent No. 11008334 B2 teach the formula R1-L1-L2-L3-E and teach the compound is covalently bonded to cysteine residue 12 of the K-Ras protein.  The reference claims 6 and 7 of ‘334 teach the specific structure of E and L3. 
U.S. PG # 11008334 does not teach the instant claim 7’s L1 is defined as something distinct (substituted or unsubstituted heteroarylene), which is more specific than the reference L1 (a bond or a divalent radical chemical linker). 
U.S. Patent No. 20080261821 teaches linking groups in this context, and teaches substituted or unsubstituted heteroarylene groups for L1. (page 1, paragraph 13-14). Selection of a known moiety based on its suitability for its intended use, such as selecting a linking group, is well within the skills of an artisan, a medicinal chemist.
Therefore, the claims in US11008334B2 in view US 20080261821 are deemed to render the instant claims obviousness.

Conclusion
No claims are allowed. 
Note, base claim 7 is free of the prior art, described below. 
There is no prior art reference prior to 04/10/2012 for formula 
    PNG
    media_image2.png
    312
    736
    media_image2.png
    Greyscale
in which a compound was bonded to a cysteine residue as required of claim 7, wherein said cysteine residue is at residue 12 of a protein. See “SEARCH 10”. Additionally, see “SEARCH 11” to see that the elected species is clearly free of the prior art. 
The close art reference LI (WO 2016/049524 A1) discloses a compound, shown below. 

    PNG
    media_image3.png
    280
    360
    media_image3.png
    Greyscale

This compound maps to formula R1-L1-L2-L3-E wherein R1 is a substituted phenyl substituted by (R3)e5, where e5 is 2 and R3 is a hydroxyl and a halogen, L1 is an unsubstituted heteroarylene, L2 is a bond, L3 is 
    PNG
    media_image4.png
    184
    202
    media_image4.png
    Greyscale
 where f8 in (R2c)f8 is 0, and 
    PNG
    media_image5.png
    149
    246
    media_image5.png
    Greyscale
 (page 103, second from the bottom right column). 
	LI also discloses this compound inhibiting KRAS by binding to the cysteine in G12C mutation (abstract, page 3 first and second paragraphs). 
	However, LI is a close art because of LI’s publication date of March 31, 2016. 
The “SEARCH 6” through “SEARCH 11” STN search results were reviewed for the instant application’s inventor and assignee/owner names but did not retrieve applicable double patent art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases retrieved double patent applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The great grandparent parent U.S. PG #10023588 is not a double patent because the formula of reference claim 1 is distinct from instant claim 7. The formula of reference claim 1 must include a carbonyl group, which substitutes the backbone carbon chain of reference claim’s 1 formula. Furthermore, the E of reference claim 1 includes pages of options. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                             
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623